Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KIM VASQUEZ,

Plaintiff,

_against- 20-CV-5851 (CS)

JOHN DOE(S), ORANGETOWN POLICE VALENTIN ORDER

OFFICERS, ET AL.,

Defendants.

 

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently held in the Rockland County Correctional Center, brings this action
pro se. By order dated October 1, 2020, the Court granted Plaintiffs request to proceed without
prepayment of fees, that is, in forma pauperis (IFP),!

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In his letter of November 2, 2020
(ECF No. 16), Plaintiff supplies sufficient information to permit the Town of Orangetown to
identify the Orangetown Police Sergeant who is referenced in the “Supervisory Use of Force
Report” that Plaintiff attaches to his letter. It is therefore ordered that the Town Attorney for the
Town of Orangetown, who is the attorney for and agent of the Town of Orangetown, must
ascertain the identity and badge number of the Orangetown Police Sergeant whom Plaintiff seeks
to sue here, and the address where the defendant may be served. The Town Attorney for the
Town of Orangetown must provide this information to Plaintiff and the Court within sixty days

of the date of this order.

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 2 of 9

Within thirty days of receiving this information, Plaintiff must file a second amended
complaint naming the John Doe defendant. The second amended complaint will replace, not
supplement, the original and amended complaints. A second amended complaint form that
Plaintiff should complete is attached to this order. Once Plaintiff has filed a second amended
complaint, the Court will screen the amended complaint and, if necessary, issue an order
directing the Clerk of Court to complete the USM-285 forms with the address for the named
John Doe Defendant and deliver all documents necessary to effect service to the U.S. Marshals
Service,

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on
the docket.

The Clerk of Court is directed to mail a copy of this order, the amended complaint (ECF
No. 12), and Plaintiff's November 2, 2020 letter (ECF No. 16) to Town Attorney for the Town of
Orangetown at: 26 Orangeburg Road, Orangeburg, New York 10962.

SO ORDERED.

Dated: (r| I [2

White Plains, New York (Wty f; l, f

CATHY SEIBEL
United States District Judge
Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 3 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

SECOND
(in the space above enter the full name(s) of the plaintiff(s}.) AMENDED
COMPLAINT
-against- under the Civil Rights Act,

42 U.S.C. § 1983

 

 

Jury Trial: oO Yes oO No

 

(check one)

 

 

Civ. ( )

 

 

 

(In the space above enter the full name(s) of the defendant(s). Ifyou
cannat fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be included here. }

I Parties in this complaint:

A. List your name, identification number, and the name and address of your current place of
confinement. Do the same for any additional plaintiffs named. Attach additional sheets of paper

as necessary.

 

 

 

 

 

Plaintiff's Name
ID#
Current Institution
Address
B. List all defendants’ names, positions, places of employment, and the address where each defendant

may be served. Make sure that the defendant(s) listed below are identical to those contained in the
above caption. Attach additional sheets of paper as necessary.

Defendant No. | Name Shield #
Where Currently Employed
Address

 

 

 

Rev. 01/2010 i

 
Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 4 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant No. 2 Name Shield #
Where Currently Employed
Address
Defendant No. 3 Name Shield # __
Where Currently Employed
Address
Who did
what? :
Defendant No.4 = Name Shield #
Where Currently Employed
Address
Defendant No. 53 Name Shield #
Where Currently Employed
Address
Il. Statement of Claim:
State as briefly as possible the facts of your case. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations of all relevant events.
You may wish to inchide further details such as the names of other persons involved in the events giving
rise to your claims. Do not cite any cases or statutes. If you intend to allege a number of related claims,
number and set forth each claim in a separate paragraph. Attach additional sheets of paper as necessary.
A, In what institution did the events giving rise to your claim(s) occur?
B. Where in the institution did the events giving rise to your claim(s) occur?
Cc. What date and approximate time did the events giving rise to your claim(s) occur?
Dd. Facts:
What
happened
to you?

 

 

 

 

Rev, 01/2010 2

 
Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 5 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

Was
anyone
else
involved?

 

 

 

 

 

 

 

 

 

Who else
saw what
happened?

 

iI. Injuries:

 

If you sustained injuries related to the events alleged above, describe them and state what medical
treatment, if any, you required and received.

 

 

 

 

 

 

 

 

IV. Exhaustion of Administrative Remedies:

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be
brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” Administrative remedies are also known as grievance procedures.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Rev. 01/2010 3

 
Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 6 of 9

If YES, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

 

 

B. Does the jail, prison or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes No Do Not Know

Cc, Does the grievance procedure at the jail, prison or other correctional facility where your claim(s)
arose cover some or all of your claim(s)?

Yes No ..—_- Da Not Know

If YES, which claim(s)?

 

dD. Did you file a grievance in the jail, prison, or other correctional facility where your claim{s) arose?

Yes No

If NO, did you file a grievance about the events described in this complaint at any other jail,
prison, or other correctional facility?

 

 

 

 

 

Yes No
E. If you did file a grievance, about the events described in this complaint, where did you file the
grievance?
1. Which claim(s) in this complaint did you grieve?
2, What was the result, if any?
3, What steps, if any, did you take to appeal that decision? Describe all efforts fo appeal to

the highest level of the grievance process.

 

 

 

 

F, If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

 

 

Rev. 01/2010 4

 
Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 7 of 9

 

 

 

2. If you did not file a grievance but informed any officials of your claim, state who you
informed, when and how, and their response, if any:

 

 

 

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

 

 

 

 

 

 

 

 

Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.
¥, Relief:

State what you want the Court to do for you (including the amount of monetary compensation, if any, that

you are seeking and the basis for such amount).

 

 

 

 

 

 

 

 

 

 

 

Rev. 01/2010 5

 
 

 

On
these
claims

 

 

 

On
ather
claims

 

 

 

Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 8 of 9

 

 

 

VI.

Previous lawsuits:

Have you filed other lawsuits in state or federaf court dealing with the same facts involved in this
action?

Yes No

If your answer to A is YES, describe each lawsuit by answering questions / through 7 below. {If
there is more than one lawsuit, describe the additional lawsuits on another sheet of paper, using
the same format.)

1. Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2.Court (if federal court, name the district; if state court, name the county)

 

 

 

 

 

 

3. Docket or Index number
4, Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending? Yes ss No
If NO, give the approximate date of disposition
7. What was the result of the case? (For example: Was the case dismissed? Was there

judgment in your favor? Was the case appealed?)

 

 

 

Have you filed other lawsuits in state or federal court otherwise relating to your imprisonment?
Yes No

If your answer to C is YES, describe each lawsuit by answering questions | through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using
the same format.)

I. Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2. Court (if federal court, name the district; if state court, name the county)

 

Docket or Index number

 

4, Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Rev. 04/2010 6

 
Case 7:20-cv-05851-CS Document18 Filed 12/01/20 Page 9 of 9

6, Is the case still pending? Yes No

If NO, give the approximate date of disposition

 

7, ‘What was the result of the case? (For example: Was the case dismissed? Was there
judgment in your favor? Was the case appealed?)

 

 

 

I declare under penalty of perjury that the foregoing is true and correct,

Signed this day of , 20

Signature of Plaintiff

 

Inmate Number

 

Institution Address

 

 

 

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and provide
their inmate numbers and addresses.

I declare under penalty of perjury that on this _dayof , 20, lam delivering

this complaint to prison authorities to be mailed to the Pre Se Office of the United States District Court for
the Southern District of New York,

Signature of Plaintiff:

 

Rev, 01/2010 7

 
